Title: From James Madison to Thomas Jefferson, 13 April 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington Apl. 13. 1807

I inclose a letter from Messrs. Monroe & Pinkney with the communications recd. with it.
Also a letter from Turreau.  As the scope of it is manifestly improper, and the more so as the letter can not have been founded on instructions from his Govt: will it not be best to leave it unanswered, unless he should renew the subject, and then to be the more explicit in the answer?
On looking critically into the Colonial Art: of the Treaty, I find it will have a more defalcating operation on our commerce, than was at first noticed.  As it admits the U. S. to be a channel merely between the Colonies, and Europe, and puts the Colonies beyond the C. of G. Hope on the same footing with the American, nothing from India, China, or the French Dutch or Spanish Eastern colonies, can be sent to Spanish America, or the Enemy Islands in the W. Indies: nor can the productions of the latter be sent to Smirna &c or the Coast of Barbara &c, or elsewhere than to Europe.  It follows also that the trade between the Eastern Colonies, and certain Eastern Countries & ports as China, Mocha &c &c. to which G. B. has not applied her principle at all, or with restrictions, (the trade having been open, or presumed to be so in time of peace), will be abolished by the Article.  That the subject may be more fully understood, I have thought it prudent to inclose the Art: also to Genl. Smith, and request his ideas as to its operation in its present form, with a hint of any inclinations proper to be attempted, particularly any not adverse to the policy of G. B. herself.
I fear that the No. of B. Seamen may prove to be rather beyond our first estimate.  I inclose such information as the inquiries of Mr. Gallatin have obtained, with his own remarks on the subject; which I beg the favor of you to return.  Yrs. faithfully & affectly

James Madison

